 RELIABLE CASTINGS CORP.Reliable Castings Corporation and InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America, UAW, Peti-tion. Case 9-RC-12083May 24, 1978DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted under the direction and supervision of theRegional Director for Region 9 on July 21, 1977,among the employees in the appropriate unit. At theconclusion of the election, the parties were furnishedwith a tally of ballots which showed that, of approxi-mately 287 eligible voters, 274 cast ballots of which130 were for, and 115 against, the Petitioner, and 29ballots were challenged. The challenged ballots aresufficient in number to affect the results of the elec-tion.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director for Region 9 conducted an in-vestigation and, on August 18, 1977, issued and dulyserved on the parties his "Report on Challenged Bal-lots, Order Directing Hearing, and Order Transfer-ring Case to the Board." The Regional Directorfound that the challenges raised material and sub-stantial issues which could best be resolved on thebasis of record testimony at a hearing, and directedthat a hearing be held to resolve those issues. There-after, a hearing was conducted on August 31 andSeptember 12, 15, and 23, 1977, before Hearing Offi-cer Donald B. Hordes. All parties were afforded op-portunity to be heard, to examine and cross-examinewitnesses, and to introduce all relevant evidencebearing upon the issues in the case.On December 22, 1977, the Hearing Officer issuedhis Report and Recommendation on Challenged Bal-lots in which he recommended that the challenges tothe ballots of Robert Collett, Ira Jones, William Ber-ra, Herbert Goshorn, Dexter Miller, Paul Price, JerrySebastian, Walter Sebastian, Donnie Turner, HomerWatkins, Mike Watkins, and John McDaniel beoverruled; and that the challenges to the ballots ofBruce Ashley, Gary Ball, Robert Geise, Robert Sel-nick, John Del Favero, Daniel Gates, Alex Watkins,Bobby Bowling, Peter Schultz, Thomas Goshorn,Edwin Jauch, Harold Mobrley, Charles Lakes, Wil-bert Sampson, James Tierney, Carl Weghorst, andClay McIntosh be sustained. Thereafter, the Em-ployer filed timely exceptions to the HearingOfficer's report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees within the mean-ing of Sections 9(c)( ) and 2(6) and (7) of the Act.4. The following employees of 4he Employer con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:All production and maintenance employees andtruckdrivers but excluding all office clerical em-ployees, professional employees, guards, andsupervisors as defined in the Act.5. The Board has considered the Hearing Officer'sreport on challenges, the exceptions and brief, andthe entire record in this proceeding, and herebyadopts the Hearing Officer's findings and recommen-dations as modified below.'We adopt the Hearing Officer's findings that JohnDel Favero and Daniel Gates should be excludedfrom the production and maintenance unit, and weshall therefore sustain the challenges to their ballots.The Hearing Officer found, and we agree. that DelFavero and Gates are "time studN" employees andare considered technical employees based on theirspecial skills, their exercise of independent judgmentin job methods and rates, and their special educationand training. Further, in view of their special skillsand use of independent judgment. their separate su-pervision, the substantial time they spend off the pro-duction floor in their office, and their exclusion fromthe coverage of the prior collective-bargaining agree-ment, the Hearing Officer properly determined thatthe challenges to their ballots should be sustained.'We find merit in the Employer's contention thatthe Hearing Officer erred in excluding employeesclassified as patternmakers, on the basis that the pat-' No exceptions were taken to the Hearing Officer's recommendation tooverrule the challenges to 12 ballots as set forth above Nor were any excep-tions taken to his recommendation to sustain the challenge, to the hallots ofBruce Ashles. Garv Ball. Robert Geise, Robert Selnick, Alex Watkins. Bob-bhy Bowling. Peter Schultz. and Clas Mcintosh Accordingly we adopt thosefindings-The Sheffield C(orporation. 134 N L RB I 10I 196 11236 NLRB No. 45315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDternmakers constitute a separate craft group whichdoes not enjoy a community of interest with the pro-duction and maintenance unit.3While we agree thatthe patternmakers are, in general, highly skilled craftemployees, we find that no sufficient basis exists forexcluding them from the production and mainte-nance unit, in the circumstances herein, particularlywhere, as here, no union seeks to represent them sep-arately.4The Hearing Officer found most significant thefactors that the patternmakers (I) must complete astringent 4-year craft apprenticeship program: and(2) enjoy an hourly rate of pay higher than the aver-age hourly rate for production employees and theirhourly rate of pay is pegged to the prevailing hourlyrates for patternmakers working for other employersin the Cincinnatip metropolitan area. However, aclose examination of these factors reveals that theyare not in themselves determinative, and must beconsidered in conjunction with the entire record.Thus, the patternmakers were included within thecoverage of the 1970-72 collective-bargaining agree-ment between the Employer and District 50, UnitedMine Workers of America, which basically coveredall production and maintenance employees. Theirwages were then, as now, pegged to the prevailingwage rates for Cincinnati area patternmakers. Addi-tionally, in six to eight prior elections, covering a pe-riod exceeding 20 years, the pattern department em-ployees had been included in the unit for purposes ofthe elections. Furthermore, the patternmakers aresubject to the same employment manual that coversall other production and maintenance employees,and in fact representatives of the patternmakersalong with representatives of the production andmaintenance employees participated in the prepara-tion of this manual. As a result, patternmakers enjoythe same fringe benefits as the other employees.Although the pattern department is separately lo-cated, the patternmakers regularly go into other de-Citing Reminlton Rand Inc., 109 NL RB 622 (1954); Dow (hernimrl ( ,pans. Bat' (Cii' Division. 77 NL.RB 328 (1948): General M oltors (Corp oratrin,Fisher Boad Diltvion. Pittsburgh Plant, 113 NL.RB 876 (1955).4Cf. Precision (Cast ParIs ( orp. 224 NLRB 382 (1976).partments and work with other production andmaintenance employees. With respect to the wagedifferences, when the Employer's incentive plan isconsidered, the other production and maintenanceemployees on the average earn at least as much asthe patternmakers, notwithstanding the patternmak-ers' higher hourly rate. Concerning educational qual-ifications, several of the patternmakers completed a4-year apprenticeship program. However, it is note-worthy that the Employer has state-approved ap-prenticeship programs in the sand foundry, coreroom, and permanent mold departments, and theemployees in those departments were included in theunit. Therefore, we conclude that even the factors ofeducational qualifications and rates of pay for thepatternmakers do not create for them distinct inter-ests not shared by the other production and mainte-nance employees.In view of the foregoing, and considering the factthat no union seeks to represent the patternmakersseparately, we conclude they should be included inthe production and maintenance unit and we shalloverrule the challenges to their ballots. Accordingly,we shall direct the Regional Director to open andcount the ballots of Thomas Goshorn, Edwin Jauch,Harold Mobrley, Charles Lakes, Wilbert Sampson,James Tierney, and Carl Weghorst.DIRECTIONIt is hereby, directed that the Regional Director forRegion 9 shall, pursuant to the Board's Rules andRegulations, within 10 days from the date of this di-rection, open and count the ballots cast by ThomasGoshorn, Edwin Jauch, Harold Mobrley, CharlesLakes, Wilbert Sampson, James Tierney, Carl Weg-horst, Robert Collett, Ira Jones, William Berra, Her-bert Goshorn, Dexter Miller, Paul Price, Jerry Sebas-tian, Walter Sebastian, Donnie Turner, HomerWatkins, Mike Watkins, and John McDaniel, andthereafter cause to be served on the parties a revisedtally of ballots including therein the count of theabove-mentioned ballots. Thereafter, the RegionalDirector shall issue the appropriate certification inaccordance with the Board's Rules and Regulations.316